      Case 19-09907         Doc 12       Filed 05/03/19 Entered 05/03/19 14:02:00                Desc Main
                                           Document     Page 1 of 4
    Official Form 420A (Notice of Motion or Objection) (12/16)
                                                                                             WELTMAN #040332842

                                               United States Bankruptcy Court
                                                Northern District of Illinois
    In Re JOSHUA MCKINNEY                                                            ) Case No. 19-09907
                                                                                     )
                                                                                     ) Chapter 7
                                                                                     )
                                                                                     )
                                                                                     )
                                                                                     )
                                                                                     )
                                                                                     )
    Address 2851 S King Dr., Apt. 1008, Chicago, IL 60616                            )
                                                                                     )
                                                                                     )
    Last four digits of Social Security or Individual Tax-payer Identification       )
    (TIN) No(s). (if any) 2272                                                       )
    Employers Tax Identification (EIN) No(s). (if any)

                 NOTICE OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY

    LANDMARK CREDIT UNION has filed papers with the court to obtain Relief from the Automatic Stay.
       Your rights may be affected. You should read these papers carefully and discuss them
     with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
     may wish to consult one.)

       If you do not want the court to grant Relief from Stay, or if you want the court to
    consider your views on the motion then you or your attorney must:

              Attend the hearing scheduled to be held on May 22, 2019, at 10:00 a.m., or as soon thereafter as
    counsel may be heard before the Honorable Judge Carol A Doyle at:

                            219 South Dearborn St., Chicago, IL 60604, Courtroom 742


          If you or your attorney do not take these steps, the court may decide that you do not oppose the
    relief sought in the motion or objection and may enter an order granting that relief.

Date: May 3, 2019

                                                                           /s/Monette W. Cope
                                                                           Monette W. Cope ,
                                                                           180 N. La Salle Street
                                                                           Chicago, IL 60601
                                                                           Phone: 312-253-9625
                                                                           Fax: 312-782-4201
                                                                           ARDC #6198913
       Case 19-09907         Doc 12   Filed 05/03/19 Entered 05/03/19 14:02:00          Desc Main
                                        Document     Page 2 of 4
                                           Certificate of Service
        I hereby certify that on 3rd day of May, 2019 a copy of the Notice of Motion and Motion was served on

the following registered ECF Participants, electronically through the court’s ECF System at the email address

registered with the court:


David M Siegel, Attorney for Debtor at davidsiegelbl@gmail.com

Phillip D Levey, ESQ, Chapter 7 Trustee levey47@hotmail.com

Patrick S Layng, U.S. TRUSTEE at USTPRegion11.ES.ECF@usdoj.gov

and on the following by ordinary U.S. Mail addressed to:

Joshua McKinney
2851 S King Dr.
Apt. 1008
Chicago, IL 60616




                                             Respectfully submitted,

                                             WELTMAN, WEINBERG & REIS CO., L.P.A.

                                             By: /s/ Nicole M . Perichak
                                                 Nicole M. Perichak, Legal Assistant
  Case 19-09907         Doc 12     Filed 05/03/19 Entered 05/03/19 14:02:00            Desc Main
                                     Document     Page 3 of 4


WELTMAN# 040332842

                       UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ILLINOIS (EASTERN DIVISION)

In Re: JOSHUA MCKINNEY

                                                       Case No. 19-09907
                        Debtor,                        Chapter 7
                                                       Hon. Carol A. Doyle

                                                       /

                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY

        Now comes LANDMARK CREDIT UNION, by and through its attorneys, Weltman,
Weinberg & Reis Co. L.P.A., and states the following as its Motion for Relief from Automatic
Stay:
        1.       This action is commenced pursuant to 11 U.S.C. § 361, 362, 363 and other
Sections of Title 11 of the Bankruptcy Code.
        2.       Debtor, JOSHUA MCKINNEY, filed a petition under 11 U.S.C., Chapter 7, on
April 5, 2019.
        3.       Pursuant to the provisions of 11 U.S.C. § 362(a), the filing of the Debtor's petition
operates as an automatic stay against LANDMARK CREDIT UNION’s rights as a secured
creditor to proceed against Debtor and his or her collateral.
        4.       On January 26, 2017, the Debtor herein did execute and deliver to the Movant a
certain Retail Installment Contract in the amount of $26,395.00 (Exhibit A), secured by a
security interest in a 2010 NISSAN ARMADA, Motor Vehicle Serial 5N1AA0NE8AN606796
(Exhibit B).
        5.       There remains due and owing on the Retail Installment Contract referenced in
paragraph four hereof, the sum of $18,159.87 plus interest.
        6.       The collateral is valued at $7,300.00 and encumbered by other liens in the amount
of $0.00 according to the schedules.
        7.       Creditor has not been adequately protected by periodic payments or otherwise
since the filing of the Debtor’s petition and there are arrearages of $4,604.18 as of the date of the
  Case 19-09907         Doc 12     Filed 05/03/19 Entered 05/03/19 14:02:00             Desc Main
                                     Document     Page 4 of 4


filing of this Motion, for the months of October 27, 2018 through April 27, 2019, plus late
charges.
        8.      Debtor's Statement of Intention is to reaffirm the loan with creditor that secures its
collateral.
        9.      Creditor believes that there is no equity in the collateral and that it is of
inconsequential value and benefit to the estate.
        10.     Creditor further believes that it lacks adequate protection because it has not been
provided with insurance information on its collateral.
        11.     Continuation of the automatic stay will work real and irreparable harm to
LANDMARK CREDIT UNION and will deprive it of the adequate protection to which it is
entitled.
        12.     LANDMARK CREDIT UNION is entitled to relief from stay to recover
possession of the collateral and liquidate its security interest.
        13.     LANDMARK CREDIT UNION specifically requests that the fourteen-day stay
pursuant to Rule 4001(a)(3) prior to enforcement of the order requested herein be waived; such
grace period is designed solely for appeal purposes, and an appeal in this matter would be
frivolous and without merit.
        WHEREFORE, LANDMARK CREDIT UNION prays this honorable Court Order that
the automatic stay be lifted so as to permit LANDMARK CREDIT UNION to proceed to
enforce its security interest in the collateral.


                                                   Respectfully submitted,
                                                   WELTMAN, WEINBERG & REIS CO., L.P.A.

Date: May 3, 2019                                  By: /s/ Monette Cope __
                                                        Monette Cope
                                                        180 N. LaSalle Street, Suite 2400
                                                        Chicago, IL 60601
                                                        ecfnil@weltman.com
                                                        312-253-9625
                                                        312-782-4201 (fax)
                                                        ARDC # 6198913
                                                        Attorney for Creditor
                                                        LANDMARK CREDIT UNION
